Citation Nr: 0108351	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  95-16 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from August 1949 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating determination 
of the Los Angeles Department of Veterans Affairs (VA) 
Regional Office (RO).  

During the course of this appeal, the veteran also perfected 
the issue of service connection for blisters to the hips, 
waist, and legs.  In February 1999, the Board remanded this 
matter for additional development.  Following the additional 
development, the RO, in a September 1999 rating 
determination, granted service connection for herpes virus 
blisters.  This decision constitutes a full grant of the 
benefits sought, and the issue of service connection for 
blisters of the hips, waist, and legs is no longer before the 
Board.  Grantham v. Brown, 114 F.3d 1156 (Fed Cir. 1997).


REMAND

The Board notes that at least some of the veteran's service 
medical records were possibly lost or destroyed by a fire at 
the National Personnel Records Center (NPRC) in 1973.  Thus, 
collateral records assume an even greater importance than 
might otherwise be the case were the service medical records 
available.  Moreover, since some service medical records 
might be missing, the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened.  O'Hare v. 
Derwinski, 2 Vet. App. 365, 367 (1991).

The Board notes that the veteran has testified on several 
occasions that he was treated for hepatitis inservice.  He 
has also testified that he was treated for hepatitis 
subsequent to service but that the records demonstrating such 
treatment were destroyed in a flood.  He further stated that 
while the doctor who prepared those records is still alive, 
he is not in a position to report that he treated the veteran 
for hepatitis.  In support of his claim that the private 
treatment records were destroyed, the veteran has submitted 
several statements demonstrating that there was a great flood 
in the town where those records would have been kept.  The 
Board further observes that the veteran has not been afforded 
a VA examination during the course of his appeal.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
appellant to identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for hepatitis.  
After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the appellant's response, the RO 
should obtain all outstanding VA records 
of treatment.

2.  The RO should schedule the veteran 
for a VA examination by an appropriate 
medical specialist, for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any hepatitis.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
Any further indicated special studies 
should be conducted.  

The examiner must be requested to express 
an opinion as to whether the veteran 
currently has hepatitis B and, if so, is 
it more likely, less likely or as likely 
as not that any current hepatitis is 
related to any incident of service 
origin.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure 
without good cause shown to report for a scheduled VA 
examination may 
adversely affect the outcome of his claim.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




